Citation Nr: 1224256	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served from February 1951 to January 1954.

This matter comes to the Board of Veterans' Appeals on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.  This matter was previously before the Board in February 2012 at which time the issue was remanded for further evidentiary development.  In compliance with the February 2012 remand directives, the Veteran was afforded a VA examination in February 2012 and was provided with the opportunity to inform VA of any outstanding pertinent medical evidence.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2010, the Veteran filed a claim for service connection for a traumatic brain injury.  As this issue is presently being developed and has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hypertension first became manifest many years after service and is not otherwise related to service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during the Veteran's active duty service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in December 2008, which was prior to the June 2009 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case with respect to service connection for hypertension, to include as due to chemical exposure.  In the December 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service - connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the December 2008 letter. 

The Board also finds that all necessary assistance has been provided to the appellant including requesting information from the appellant regarding pertinent medical treatment he may have received and requesting records from the identified providers regarding the claim for service connection for hypertension, to include as due to chemical exposure.  In regard to VA examinations, the Veteran was afforded a pertinent VA examination in February 2012.  The examiner provided sufficient detail for the Board to make a decision in this appeal and this report together with an addendum report in April 2012 are deemed adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Lastly, the appellant was provided with the opportunity to testify at a Board hearing which he attended in December 2011.  During the Board hearing, the undersigned advised the appellant as to what was required for a grant of service connection, identified potential evidentiary defects, and provided suggestions for cure of deficiencies.  The file was left open for 30 days for submission of additional evidence.  These actions supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim for service connection for hypertension, to include as due to chemical exposure and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits with respect to this issue.

II.  Facts

The Veteran's service personnel record (DD Form 214) shows that his specialty was a vermin exterminator.  It also shows that he served during the Korean conflict. 

The Veteran's service treatment records do not include a diagnosis of hypertension.  They include his February 1951 enlistment examination report showing a blood pressure reading of 138 (systolic) over 88 (diastolic), and a February 1951 Report of Medical History wherein the Veteran denied having a history of high or low blood pressure.  His January 1954 separation examination report reflects a blood pressure reading of 140/90 on sitting, recumbent and standing.  He was found to be physically qualified for discharge and had no noted defects except for a visual defect.    

In February 1954, the Veteran filed an initial claim for service connection for a condition unrelated to hypertension.  He filed a subsequent claim for service connection in January 2003 for conditions unrelated to hypertension.

VA treatment records beginning in January 2007 reflect diagnoses of hypertension.  A blood pressure check in February 2008 revealed a reading of 170/70.  The Veteran reported at this time that he had not taken hctz/lisinopril for one week.  He was counseled on the importance of regular exercise, diet and weight control to control his blood pressure.

In November 2008, the Veteran filed a claim for service connection for disabilities, to include hypertension.  He filed this claim on a direct basis and as secondary to "herbicide exposure".  

In December 2008, the RO requested from the Personnel Information Exchange System (Pies) evidence of the Veteran's exposure to herbicides.  Pies replied that same month that there were no records of exposure to herbicides.

At a Board video conference hearing in December 2011, it was noted that at the prehearing conference the Veteran and his representative clarified that the Veteran was not claiming service connection for hypertension due to herbicide exposure, but rather to other chemicals.  He testified that his duties in service required him to handle 100 percent DDT and 50 percent or more of diesel fuel that was used in a fog machine to decontaminate malaria mosquitoes on a daily basis in Korea.  He said that approximately 21-22 servicemen were involved in this activity and that he was the sergeant in charge of their performance.  He estimated serving a year and a couple of days in Korea.  He added that he did not carry out this particular activity while serving in the states at Camp Lejeune.  He said that prior to his release from active duty he was held over for approximately 10 to 12 hours due to high blood pressure.  He also said that he was presently taking medication for hypertension that VA prescribed.  He denied having any old records showing that he was treated for hypertension shortly after service. 

In April 2012, the RO received a prescription from I. Singh, M.D., increasing the Veteran's blood pressure medication of Norvasc to 5 milligrams, daily, for a target reading of less than 140/90.  The Veteran's recorded blood pressure reading at that time was 154/62.

A February 2012 VA hypertension examination report contains the Veteran's report that he was diagnosed as having hypertension in 1962 or 1967.  It also contains his assertions that his hypertension is the result of his exposure to chemicals during the Korean war, specifically DDT.  His blood pressure readings at that time were 130/60, 132/60 and 130/60.  The examiner diagnosed the Veteran as having hypertension and opined that it was less likely than not incurred in or caused by a claimed inservice injury, event or illness.  The examiner explained that the most comprehensive study performed on the effect of DDT on human health, The Pine River Statement, does not mention hypertension as one of the conditions caused by DDT.  He further noted that the Environmental Protection Agency does not include hypertension as one of the harmful effects from DDT.  

In an addendum report in April 2012, the February 2012 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by a claimed inservice injury, event or illness, by noting that there was no evidence in the record that the Veteran was diagnosed as having hypertension during service.

Also in April 2012, the Veteran's representative submitted a Korea Veterans' Newsletter that discusses the effects of exposure to toxic chemicals, including DDT, during the Korean War.  Hypertension is not included in the list of illnesses discussed.  

III. Analysis

Pertinent Law and Regulations

At the outset, the Veteran is not claiming disability from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002). 

There must be competent evidence showing the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 20 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, hypertension, is presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.

If a veteran was exposed to an herbicide agent in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.307(a)(6), 3.309(e), Note 2. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea. Specially, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307, which provides that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Discussion

The Veteran asserts by way of his statements and hearing testimony that his hypertension is due to chemical exposure while on active duty.  In December 2011, he testified that his hypertension is due to "DDT" which he handled 100 percent of the time and diesel fuel that he handled 50 percent of the time.  He explained that these chemicals were used in a fog machine to decontaminate malaria mosquitoes on a daily basis along the DMZ in Korea.  He also asserts that he was held over for 10 to 12 hours prior to his release from active duty due to high blood pressure.

As shown above, hypertension is listed under 38 U.S.C.A. § 1101 and 38 C.F.R. §§ 3.307, 3.309, as a chronic presumptive disability if manifested within one year from the date of separation from service.  Id.  Under section 38 U.S.C.A. § 1101, hypertension is also a chronic disease.  See, 38 C.F.R. § 3.303(b).  In this regard, the Veteran's service treatment records are devoid of diagnoses suggestive of hypertension.  His January 1954 separation examination report shows blood pressure readings of 140/90 on sitting, recumbent and standing, with no indication of hypertension.  Hypertension was not diagnosed.  We also note that there were relatively few readings and that the possibiolity of hypertetension may be legitimately questioned.  38 C.F.R. § 3.303(b).  The first postservice evidence of hypertension is found in postservice VA treatment records dated many years after service, in January 2007. 

There is also the Veteran's December 2011 testimony that he was held over in service for 10 to 12 hours due to high blood pressure before being discharged, thus indicating that his high blood pressure began in service (although he also testified that he did not have any records of treatment for hypertension for the years shortly after service).  This is somewhat inconsistent with his report to the VA examiner in February 2012 that he was diagnosed as having hypertension in 1962 or 1967.  It is also noteworthy that the Veteran did not claim service connection for hypertension when he filed earlier claims for other disabilities in February 1954 and April 2003.  

The Board finds that his report that he was held over for further evaluation is credible.  However, the contemporaneous evidence establishes that hypertension was not diagnosed.  In addition, even when we accept his report that hypertension was diagnosed in the early 1960's, such timeframe is more than one year from sepration from service and there is no credible evidence of continuity or of a nexus to service, to include the readings noted at separation.

In short, the Board finds that the Veteran's statements as to having high blood pressure since service are not credible when considering the other evidence of record outlined above.  That is, in addition to his conflicting statements in this regard as to the onset of hypertension, it is reasonable to expect that if indeed the Veteran's hypertension had been present ever since service, it would be noted in his separation examination and the Veteran would have included this disability when he filed his earlier claims for service connection.  We again note that hypertension was not diagnosed at separation and the vascular system was described as normal at that time.  Moreover, the absence of documented symptoms of hypertension from the time of the Veteran's service separation in January 1954 until the VA treatment records in 2007 warrants consideration (along with his own report that hypertension was diagnosed after service).  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  In short, the Board finds that this evidence outweighs the Veteran's assertions, decades later, that he suffered with hypertension ever since service.  As previously noted, the Board must weigh lay evidence against the other evidence of record.  While the Board is not holding that corroboration is required, the Board finds the Veteran's assertions are less credible than the other evidence referred to above.

Thus, as the weight of evidence does not show that hypertension was first manifested in service or until years after service, service connection under the presumptive disability regulations of 38 C.F.R. §§ 3.307 and 3.309 for certain chronic disabilities is not warranted, nor is it warranted under the regulatory provisions of 38 C.F.R. § 3.303(b) based on continuity of symptomatology.

Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, hypertension is not on the list of such disabilities.  Accordingly, these presumptive regulations are not applicable to this claim.  Moreover, as shown above, the Veteran did not serve during the Vietnam era (beginning January 1962 and ending May 1975; see 38 C.F.R. § 3.307(a)96); rather he served during the Korean conflict (from January 27, 1950 to January 31, 1955; see 38 C.F.R. § 3.2)).  Accordingly, these presumptive regulations are inapplicable to the Veteran's claim.  Lastly, the December 2011 Board video conference hearing transcript shows that the Veteran and his representative clarified at a prehearing conference that the Veteran was not seeking service connection based on exposure to Agent Orange, but rather to other types of chemicals.  

In an attempt to aid the Veteran in support of his claim, VA arranged for a VA examination in February 2012 to determine the nature and etiology of his hypertension.  See 38 C.F.R. § 3.303(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the VA examiner's opinion in February 2012 and addendum opinion in April 2012 militate against this claim.  In his February 2012 opinion, the VA examiner negated a nexus between the Veteran's hypertension and exposure to chemicals during service by explaining that the most comprehensive study performed on the effect of DDT on human health, The Pine River Statement, does not mention hypertension as one of the conditions caused by DDT.  He further noted that the Environmental Protection Agency does not include hypertension as one of the harmful effects from DDT.  In the April 2012 addendum opinion, the VA examiner again negated a nexus between the Veteran's hypertension and service by explaining that there was no evidence in the record that the Veteran was ever diagnosed as having hypertension in service.  

To the extent the Veteran relates his current hypertension to service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, in this case, the question of an association between service, including exposure to chemicals, namely "DDT", and hypertension is not a simple medical condition, and cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence.  To the extent that there is an assertion of continuity since service, the Board rejected that assertion as not credible.

For the foregoing reasons, the Board finds that the preponderance of the evidence of record is against this claim.  Therefore, the benefit of the doubt doctrine is not for application and the claim for service connection for hypertension, to include as due to chemical exposure, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F, 3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension, to include as as due to chemical exposure, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


